DETAILED ACTION
Drawings
The drawings are objected to because FIG. 1. appears to show two different elements with the same designator “106.”  A possible correction could be as suggested below:

    PNG
    media_image1.png
    569
    862
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because “sorbets” in many paragraphs (e.g., 0004-0007, 0043, 0072, 0078-0079) appears to be a clerical error, which could be changed to --sorbents--.
(Note that in applicant’s response, where a change is requested in the specification, an entire paragraph of the specification containing the change will be needed):
Appropriate correction is required.

Claim Objections
Claims 1 and 13-14 are objected to because “sorbets” appears to be a clerical error, which could be changed to --sorbents--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 2020/0064288 A1) in view of Smith et al. (US 5,942,432)
1. 	Cooper teaches a system (150) for screening sorbents (to determine their gas sorption properties.  The sorbents being screened may be samples of porous materials.  These materials are interesting due to their potential applications in areas such as gas storage, gas separations, etc.; Pars. 0002, 0082-0097), comprising (See fig. 3, reproduced and annotated below):
a sample chamber (102) with a hermetic seal (Par. 0029);
a heat exchanger system, comprising:
a heat exchanger disposed in the sample chamber 102 (The heat exchanger may be in a form of a refrigerating/heating circulation bath adapted to flow a cooling/heating fluid through a jacket in the base and sides of the sample chamber 102.  In this way, internal temperature of the sample chamber 102 may be controlled as desired; Par. 0037.  Henceforth, temperature of the sorbent samples in sample wells 202 within the sample chamber 102 may also be controlled as desired.  Said temperature control is necessary for activation and/or delivery processes of the sorbent samples; Pars. 0032-0034);
a coolant circulator (= “a circulation system”) fluidically coupled to the heat exchanger (so as to circulate the cooling/heating fluid through the jacket, for controlling the internal temperature of the sample chamber 102, thus the temperature of the sorbent samples in the sample wells 202; Par. 0037); and
a sample plate (200) comprising sample wells 202 (The sample plate 200 comprising the sample wells 202 may be in a form of a microtiter tray/plate for convenient sample preparation and loading; Pars. 0032-0034); and
a gas delivery system (110), comprising:
a gas source (124); and 
a flow regulator (125); and
a temperature measurement system (= “a thermal imaging camera 104”) configured to sense the temperature of the sample wells 202 (Pars. 0033, 0038).

    PNG
    media_image2.png
    622
    914
    media_image2.png
    Greyscale

Cooper doesn’t teach:  the sample wells (202) are in contact with a cooling fluid from the coolant circulator (In other words, Cooper doesn’t teach the coolant circulator to circulate a cooling/heating fluid to contact the sample wells 202 for controlling the temperature of the sorbent samples in the sample wells 202).
Smith teaches a fluid/liquid infringement thermal system/cycler (100) comprising a coolant circulator (121) to circulate a cooling/heating fluid (105/305) to contact sample wells (125/323), for controlling temperature of samples (127/335) in the sample wells (125/323).  The system operates by impinging fluid jets onto the outer walls of a sample wells (125/323).  Among many other advantages taught by Smith, because the impinging fluid jets provide a high heat transfer coefficient between the jet and the sample wells (125/323), the sample wells (125/323) may be uniformly cycled between two temperatures for example.  The heat exchange rate between the jets and the sample wells (125/323) are substantially uniform (Abstract.  Note that, in Smith, a sample plate 101/321 comprising the sample wells 125/323 may be in a form of a microtiter tray/plate; Col. 2, lines 9-13).

    PNG
    media_image3.png
    799
    853
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    451
    784
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    800
    863
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    523
    880
    media_image6.png
    Greyscale

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Smith teaching to Cooper system by having the coolant circulator to circulate a cooling/heating fluid to contact the sample wells (202), for controlling the temperature of the sorbent samples in the sample wells (202).  Among many other advantages taught by Smith, because impinging fluid jets, as shown in Smith 1st and 2nd embodiments above for example, provide a high heat transfer coefficient between the jet and the sample wells, the sample wells may be uniformly cycled between two temperatures for example (for the activation and/or delivery processes of the sorbent samples).  The heat exchange rate between the jets and the sample wells are substantially uniform.
	
2. 	Cooper as modified teaches the system of claim 1, comprising an instrumentation control system (106) coupled to the temperature measurement system (104) to monitor the temperature of the sample wells (202) over time (Copper fig. 3; Par. 0033).

3. 	Cooper as modified teaches the system of claim 2, comprising a pressure sensor (120) on the sample chamber (102), wherein the pressure sensor (120) is coupled to the instrumentation control system 106 (as shown in Cooper fig. 3).

4. 	Cooper as modified teaches the system of claim 1, comprising a vacuum pump (108) coupled to the sample chamber 102 (as shown in Cooper fig. 3).

6. 	Cooper as modified teaches the system of claim 1, wherein the sample chamber comprises a lid, wherein the lid comprises an infrared-transparent window (113) disposed over the sample wells 202 (as shown in Cooper fig. 3; Par. 0036).

8. 	Cooper as modified teaches the system of claim 1, wherein the temperature measurement system comprises an infrared camera 104 (Cooper fig. 3; Par. 0038).

12. 	Cooper as modified teaches the system of claim 1, wherein the sample wells are arranged in a staggered configuration on the sample plate (as shown in Smith fig. 3 for example).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Smith.
5. 	Cooper as modified teaches the system of claim 1, but is silent about:  a vent valve coupled to the sample chamber (102).
However, in Cooper as modified, the system may be loaded/reloaded with different sorbent samples for screening (as shown in Cooper fig. 4, step 300, for example).  Therefore, the lid on the sample chamber (102) must be opened/reopened for loading/reloading the sorbent samples.  Inevitably, the sample chamber (102), which was sealed and evacuated to have a suitable vacuum therein during a prior run, must be subsequently vented so that the lid can easily be opened/reopened for a subsequent run.
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to provide Copper system as modified with a vent valve coupled to the sample chamber (102), so that the lid can easily be opened/reopened for a subsequent run.

7. 	Cooper as modified teaches the system of claim 6, but is silent about:  wherein the infrared-transparent window (113) comprises quartz or glass.
However, it appears that, in Cooper as modified, any material, including but not limited to quartz or glass, may be used for the infrared-transparent window (113), as long as it can provide a sealed barrier for the sample chamber (102) and transmit infrared radiation therethrough to the infrared camera (104).

Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to have the infrared-transparent window (113) comprise any material, including but not limited to quartz or glass, as long as it can provide a sealed barrier for the sample chamber (102) and transmit infrared radiation therethrough, in order to provide a sealed barrier for the sample chamber (102) and transmit infrared radiation therethrough to the infrared camera (104).

9. 	Cooper as modified teaches the system of claim 8, but is silent about:  wherein the infrared camera (104) collects data at least at 60 frames per second.
However, any data collection frequency would appear to be a subjective design choice to increase/decrease resolution of collected data, processing routine, etc.  Copper system as modified would still work regardless of the infrared camera (104) collects data at least at 60 frames per second, or at any other frequency.
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to have the infrared camera (104) collects data at least at 60 frames per second, or at any other frequency, for best using the system.

10. 	Cooper as modified teaches the system of claim 1, wherein the sample wells (202) are less than 2 mm in inner diameter.
However, it has been held that changing size or shape of a known structure is obvious variation, thus uninventive and unpatentable.  In re Rose, 220 F.2d 459, 463, 105 USPQ 237, 240 (CCPA 1955).  In the present case, Cooper system as modified would appear to work satisfactorily with the sample wells (202) being of essentially any size, including but not limited to less than 2 mm in inner diameter.  It also appears that a microtiter tray/plate with sample wells may be made to any size, or a small size, in which the sample wells may be of less than 2 mm in inner diameter. 
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to have the sample wells (202) be less than 2 mm in inner diameter, in order to reduce the system size for example.

11. 	Cooper as modified teaches the system of claim 1, wherein the sample wells are about 30 mm in depth.
However, similar to the discussion above in claim 10, it has been held that changing size or shape of a known structure is obvious variation, thus uninventive and unpatentable.  In the present case, it appears that Cooper system as modified would work satisfactorily with the sample wells (202) being of essentially any size, including but not limited to about 30 mm in depth.  It also appears that a microtiter tray/plate with sample wells may be made to any size, in which the sample wells may be of about 30 mm in depth. 
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to have the sample wells (202) be about 30 mm in depth, in order to reduce/increase the sorbent sample amount, for example, in order to best simulate screening of the sorbents.

Allowable Subject Matter
Claims 13-22 are allowed.  The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 13, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter: “…measuring the temperatures of adsorption of the sorbets at a third condition; calculating a temperature transient profile from the measurements at the third condition; and calculating a heat of adsorption from measurements collected at two temperatures; and calculating an adsorption isotherm from measurements collected at two temperatures.”
 (Claims 14-22 are dependent on claim 13.) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                           September 4, 2022